UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer, ”and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o. Accelerated filero. Non-accelerated filero (Do not check if smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 8,021,633 shares outstanding at November 1, 2013 Table of Contents PREMIER FINANCIAL BANCORP, INC. SEPTEMBER 30, 2013 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 41 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 55 Item 4 – Controls and Procedures 55 Part II - Other Information 56 Item 1 – Legal Proceedings 56 Item 1A – Risk Factors 56 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3 – Defaults Upon Senior Securities 56 Item 4 – Mine Safety Disclosures 56 Item 5 – Other Information 56 Item 6 – Exhibits 56 Signatures- 57 2 Table of Contents PREMIER FINANCIAL BANCORP, INC. SEPTEMBER 30, 2013 PART I - FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by independent public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent public accountants. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2012 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 3 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2012 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) ASSETS Cash and due from banks $ $ Interest bearing bank balances Federal funds sold Cash and cash equivalents Securities available for sale Loans held for sale Loans Allowance for loan losses ) ) Net loans Federal Home Loan Bank stock, at cost Premises and equipment, net Real estate and other property acquired through foreclosure Interest receivable Goodwill Other intangible assets Deferred taxes Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ $ Time deposits, $100,000 and over Other interest bearing Total deposits Securities sold under agreements to repurchase Federal funds purchased - Federal Home Loan Bank advances - Other borrowed funds Interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, no par value; $12,000 liquidation preference, 5% cumulative, 1,000,000 shares authorized; 12,000 shares issued and outstanding Common stock, no par value; 20,000,000 shares authorized; 8,021,633 shares issued and outstanding at September 30, 2013, and 7,962,693 shares issued and outstanding at December 31, 2012 Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements 4 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended September 30, Nine Months Ended September 30, Interest income Loans, including fees $ Securities available for sale Taxable Tax-exempt 36 50 Federal funds sold and other 40 31 Total interest income Interest expense Deposits Repurchase agreements and other 9 22 27 70 FHLB advances and other borrowings Total interest expense Net interest income Provision for loan losses 50 Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Electronic banking income Secondary market mortgage income 70 74 Gain on disposition of securities 72 Other Non-interest expenses Salaries and employee benefits Occupancy and equipment expenses Outside data processing Professional fees Taxes, other than payroll, property and income Write-downs, expenses, sales of other real estate owned, net Amortization of intangibles FDIC insurance Loan collection expenses Other expenses Income before income taxes Provision for income taxes Net income $ Discount on redemption of preferred stock - - Preferred stock dividends and accretion ) Net income available to common stockholders $ Net income per share: Basic $ Diluted See Accompanying Notes to Consolidated Financial Statements 5 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income: Unrealized gains (losses) arising during the period ) ) Reclassification of realized amount ) Net change in unrealized gain (loss) on securities ) ) Less tax impact Other comprehensive income (loss) ) ) Comprehensive income $ See Accompanying Notes to Consolidated Financial Statements 6 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities Depreciation Provision for loan losses Amortization (accretion), net ) ) OREO writedowns (gains on sales), net ) ) Stock compensation expense Loans originated for sale ) ) Secondary market loans sold Secondary market income ) ) Gain on disposition of securities ) ) Changes in : Interest receivable 42 Other assets Interest payable ) ) Other liabilities Net cash from operating activities Cash flows from investing activities Purchases of securities available for sale ) ) Proceeds from the sale of securities available for sale - Proceeds from maturities and calls of securities available for sale Redemption of FRB and FHLBstock, (net of purchases) - Net change in loans ) ) Purchases of premises and equipment, net ) ) Proceeds from sales of other real estate owned, net Net cash from investing activities ) Cash flows from financing activities Net change in deposits ) Net change in agreements to repurchase securities ) Net change in federal funds purchased - Net change in short-term Federal Home Loan Bank advances - Repayment of Federal Home Loan Bank advances - ) Repayment of other borrowed funds ) ) Repayment of Preferred stock - ) Proceeds from stock option exercises 35 Common Stock dividends paid ) ) Preferred Stock dividends paid ) ) Net cash from financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Accompanying Notes to Consolidated Financial Statements 7 Table of Contents PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Supplemental disclosures of cash flow information: Cash paid during period for interest $ $ Cash paid during period for income taxes Loans transferred to real estate acquired through foreclosure See Accompanying Notes to Consolidated Financial Statements 8 Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries (the “Banks”): September 30, 2013 Year Total Net Income Subsidiary Location Acquired Assets Qtr YTD Citizens Deposit Bank & Trust Vanceburg, Kentucky $ $ $ Premier Bank, Inc. Huntington, West Virginia Parent and Intercompany Eliminations ) ) Consolidated Total $ $ $ All significant intercompany transactions and balances have been eliminated. Recently Issued Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued ASU 2013-02, “Comprehensive Income (Topic 220):Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (AOCI).”The amendment requires an entity to present the reclassification adjustments out of AOCI and into net income for each component reported. These amounts may be disclosed before-tax or after-tax, and must be disclosed in either the income statement or the notes to the financial statements. This update is intended to supplement changes made in 2012 to increase the prominence of items reported in other comprehensive income. The standard became effective for the Company on January 1, 2013.The adoption of this guidance resulted in the disclosures in Note 9 below and did not have a material impact upon the Company’s financial statements. In July 2012, the FASB amended existing guidance relating to testing indefinite-lived intangible assets for impairment.The amendment permits an assessment of qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that the indefinite-lived intangible asset is impaired.If, after assessing the totality of events and circumstances, it is concluded that it is not more likely than not that the indefinite-lived intangible asset is impaired, then no further action is required.However, after the same assessment, if it is concluded that it is more likely than not that the indefinite-lived intangible asset is impaired, then a quantitative impairment test should be performed whereby the fair value of the indefinite-lived intangible asset is compared to the carrying amount.The amendments in this guidance are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012.Early adoption is permitted.The adoption of this guidance is not expected to have a material impact upon the Company’s financial statements. 9 Table of Contents PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE2 –SECURITIES Amortized cost and fair value of investment securities, by category, at September 30, 2013 are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value Available for sale Mortgage-backed securities U. S. sponsored agency MBS - residential $ $ $ ) $ U. S. sponsored agency CMO’s - residential ) Total mortgage-backed securities of government sponsored agencies ) U. S. government sponsored agency securities 33 ) Obligations of states and political subdivisions - Other securities - Total available for sale $ $ $ ) $ Amortized cost and fair value of investment securities, by category, at December 31, 2012 are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value Available for sale Mortgage-backed securities U. S. sponsored agency MBS - residential $ $ $
